department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date employer_identification_number uil legend a b c x y z aa bb cc dd dear ------------------ this letter is in response to your request seeking approval of a set-aside in the amount dollar_figuredd under sec_4942 of the internal_revenue_code for the tax_year ended x facts on y b formed a as a charitable_trust a is a grant-making entity the purpose of which is to distribute grants among charitable organizations designated by the board_of directors of a on z the internal_revenue_service issued a determination_letter recognizing a as an organization described in sec_501 of the code and as a private_foundation under sec_509 when b died on aa b’s estate consisted of real_estate held in c a revocable_trust under the terms of the trust upon b’s death all property held in c would be distributed to a following b’s death the trustees distributed this real_estate to a subsequently several of b’s relatives filed suit challenging the validity of b’s wills certain amendments to c and the funding of c due to this ongoing litigation you previously asked us for approval of contingent set-asides for the tax years ended bb and cc we granted both of these requests as part of the litigation the probate_court issued a preliminary injunction prohibiting c from making any payments or distributions and appointed a receiver pending resolution of the litigation the receiver’s powers do not include the power to make distributions in furtherance of c’s charitable purpose this limitation applies to all of c’s assets including principal and income as of the date of your request this litigation was ongoing you have estimated that the amount of c’s distributable income for the tax_year ended x is dollar_figuredd this amount is equal to c’s distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed this amount will be distributed by the last day of the tax_year following the tax_year in which the litigation is terminated ruling requested a contingent set-aside in the amount dollar_figuredd under sec_53 a - b of the income_tax regulations will be treated as a qualifying_distribution under sec_4942 of the code for the tax_year ended x law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 of the code defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 of the code defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 sec_4942 of the code provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_53_4942_a_-3 of the regulations provides that in the event that a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may seek and obtain a set-aside for a purpose described in sec_53_4942_a_-3 the amount of the set-aside shall be equal to that portion of the private foundation's distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides analysis as part of the litigation the probate_court issued a preliminary injunction prohibiting c from making any payments or distributions and appointed a receiver pending resolution of the litigation the receiver’s powers do not include the power to make distributions in furtherance of c’s charitable purpose this limitation applies to all of c’s assets including principal and income thus c is involved in litigation and may not distribute assets or income because of a court order within the meaning of sec_53_4942_a_-3 of the regulations you have estimated that c’s distributable_amount of income for the year ended x is dollar_figuredd this amount is equal to c’s distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed this amount will be distributed by the last day of the tax_year following the tax_year in which the litigation is terminated therefore you satisfy the requirements for a contingent set-aside under sec_53 a - b of the regulations consequently your request for approval of the contingent set-aside in the amount of dollar_figuredd for the tax_year ended x is approved ruling a contingent set-aside in the amount dollar_figuredd under sec_53 a - b of the regulations is treated as a qualifying_distribution under sec_4942 of the code for the tax_year ended x this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice sincerely steven b grodnitzky acting manager exempt_organizations technical group
